ACCEPTED
                                                                                          03-14-00570-CR
                                                                                                  5536629
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                      6/3/2015 5:15:53 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                               NO. 03-14-00570-CR

ERIC BYRON CRAYTON                        §         IN THE THIRD FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
VS.                                       §         DISTRICT 6/3/2015
                                                              COURT      OF PM
                                                                      5:15:53
                                                               JEFFREY D. KYLE
THE STATE OF TEXAS                        §         APPEALS OF TEXAS Clerk




  FOURTH MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 30 days to file Appellee’s brief, and

for good cause would show the following:

                                          I.
      Appellant was convicted by a jury of Tampering with Physical Evidence on

August 11, 2014 in the 207th District Court of Comal County. The jury then

sentenced Appellant to 35 years confinement in the institutional division of the

Texas Department of Criminal Justice. Appellant timely filed his notice of appeal

and filed his brief with the Court on February 2, 2015. The State’s brief is currently

due on June 3, 2015.

                                         II.

      Mr. Clayten Hearrell is handling this appeal for the State. Mr. Hearrell has

had his regular responsibilities – including docket, intake and grand jury

presentations – during the previous month. While Mr. Hearrell anticipated being

                                          1
able to finish the brief this week, he unexpectedly had to try a case in CR2013-417

and CR2013-418, and had to prepare for trial before he finished his brief. The

ongoing case involves allegations of Murder, Possession of a Prohibited Weapon,

and multiple counts of Delivery of a Controlled Substance in Penalty Group 1. In

light of the foregoing, the State respectfully requests that the Court grant him a 30-

day extension to file the Appellee’s Brief. This is the fourth extension sought by

Appellee. No further extensions will be requested.

                                         III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully requests an extension of 30 days, until July 3, 2015, so that an

adequate response may be made to Appellant’s brief.           This extension is not

requested for purposes of delay but so that justice may be done.

                                       Respectfully submitted,

                                       /s/ Joshua D. Presley
                                       Joshua D. Presley SBN: 24088254
                                       preslj@co.comal.tx.us
                                       Comal Criminal District Attorney’s Office
                                       150 N. Seguin Avenue, Suite 307
                                       New Braunfels, Texas 78130
                                       Ph: (830) 221-1300 / Fax: (830) 608-2008




                                          2
                          CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this Fourth Motion to

Extend Time to File Appellee’s Brief has been delivered to Appellant ERIC

BYRON CRAYTON’s attorney of record in this matter:

      Richard E. Wetzel
      wetzel_law@1411west.com
      1411 West Avenue
      Suite 100
      Austin, TX 78701
      Attorney for Appellant on Appeal

By electronically sending it to the above-listed email address through

efile.txcourts.gov e-filing service this 3rd day of June, 2015.



                                               /s/ Joshua D. Presley
                                                Joshua D. Presley




                                           3